Citation Nr: 1615164	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  14-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reductions of the Veteran's disability ratings for degenerative joint disease (DJD) of the left knee were proper.

2.  Entitlement to a rating in excess of 20 percent rating for DJD of the left knee prior to October 17, 2012, and to a rating in excess of 30 percent from October 17, 2012, to January 22, 2013.

3.  Entitlement to a rating in excess of 30 percent for residuals of a left total knee replacement as of March 1, 2014.

4.  Entitlement to a rating in excess of 10 percent for left knee instability prior to January 22, 2013.

5.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and Fiancé


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to April 1989, and from January 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A June 2012 rating decision continued a 10 percent disability rating for left knee instability and decreased the rating for left knee DJD to 10 percent, effective September 1, 2012.  

An August 2013 rating decision granted service connection for DJD of the left knee, status post total knee replacement and assigned a 100 percent rating, effective January 22, 2013, and a 30 percent rating effective March 1, 2014.  

A January 2014 rating decision increased the rating for left knee DJD from 10 percent to 30 percent, effective October 17, 2012, and decreased the rating to 10 percent, effective January 9, 2013.  When a Veteran seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and the claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993). 

In May 2014, prior to certification to the Board, the Veteran's former attorney withdrew representation.  The Veteran has not appointed another representative.  

The Veteran and her fiancé testified at a hearing in November 2015 before the undersigned.  A copy of the transcript is of record.  

The Veteran has asserted that her service-connected disabilities prevent her from working.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased ratings for a left knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Generally, the propriety of a rating reduction is a separate issue from a claim for an increased rating.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, in response to the Veteran's disagreement with the June 2012 rating decision which reduced her disability rating for DJD of the left knee, the RO issued a March 2014 statement of the case that adjudicated the claim as if it were for an increased rating.  In a March 2014 VA substantive appeal, the Veteran stated that she wanted to appeal the issue addressed in the statement of the case, and discussed her worsening symptoms.  By treating a claim as if it is part of a timely filed substantive appeal, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board finds that the RO led the Veteran to believe that the issue of entitlement to an increased rating for left knee DJD was on appeal and has therefore taken jurisdiction of that issue.  

The issues of entitlement to increased ratings for the service-connected right knee disabilities were raised at the November 2015 hearing.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) 2015); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  When such a communication is received, VA shall notify the claimant of the information needed to complete the application form or form prescribed by VA.  38 C.F.R. § 3.155(a) 2015); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2015).  The request for increased rating for a right knee disability is referred to the Agency of Original Jurisdiction for appropriate action.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 30 percent for residuals of a left total knee replacement and of entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The reduction of the disability rating for DJD of the left knee from 20 percent to 10 percent, effective September 1, 2012, did not comply with applicable law and regulations.  

2.  The reduction of the disability rating for DJD of the left knee from 30 percent to 10 percent, effective January 9, 2013, did not comply with applicable law and regulations.  

3.  Prior to October 17, 2012, the Veteran's left knee DJD manifested with painful motion, stiffness, swelling, and tenderness; and flexion limited to, at worst, 60 degrees.  

4.  From October 17, 2012, to January 22, 2013, the Veteran's left knee DJD manifested as painful motion and functional loss; extension was limited to, at worst, 20 degrees; and flexion was limited to, at worst, 110 degrees.  

5.  The Veteran has subjective complaints of left knee locking and giving way and objective slight anterior/posterior laxity.  

CONCLUSIONS OF LAW

1.  The reduction of rating for DJD of the left knee from 20 percent to 10 percent, effective September 1, 2012, was improper and is void ab initio.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 3.655 (2015).  

2.  The reduction of rating for DJD of the left knee from 30 percent to 10 percent, effective January 9, 2013, was improper and is void ab initio.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 3.655 (2015).  

3.  The criteria for a rating in excess of 20 for left knee DJD prior to October 17, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2015).

4.  The criteria for a disability rating in excess of 30 for left knee DJD from October 17, 2012 to January 22, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2015).

5.  The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in an August 2011 letter.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the adjudication in June 2012 rating decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

The Veteran was provided VA examinations in October 2011and February 2012 to evaluate the severity of left knee instability and DJD.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and complaints, and because they described her knee disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran and her fiancé testified at a hearing before the undersigned in November 2015, and a transcript of that hearing is of record.  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Reduction of Ratings for Left Knee DJD

When a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, specific notice provisions apply.  38 C.F.R. § 3.105(e) (2015).  In this case, the combined disability rating remained 50 percent and therefore the special notice provisions need not be addressed.  

The Veteran filed a claim for an increased rating for left knee disabilities in June 2011.  She was provided VA examinations in October 2011 and February 2012.  The RO determined that the Veteran's left knee DJD had improved because her left knee flexion was 60 degrees at the October 2011 VA examination and 110 degrees at the February 2012 examination.  The RO reduced the disability rating from 20 percent to 10 percent, effective September 1, 2012.  

A January 2014 rating decision increased the Veteran's rating from 10 percent to 30 percent, effective October 17, 2012, and then reduced it to 10 percent, effective January 9, 2013.  

Other provisions regarding reductions include 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b), which provide greater protection to recipients of disability ratings that have continued for five years or more.  38 C.F.R. § 3.344(c) (2015).  Prior to reducing a long term disability rating, the RO must find:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly shows a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2015); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown , 5 Vet. App. 413 (1993).

If the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable, and a rating reduction does not discuss those regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999); Kitchens v. Brown, 7 Vet. App. 320 (1995).  In the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  Sorakubo v. Principi, 16 Vet. App. 120, 123 (2002).  

In this case, the Veteran's 20 percent disability rating for left knee DJD was in effect from June 30, 1998, until September 1, 2012, a period of more than five years.  Therefore, the provisions of 38 C.F.R. § 3.44(a) and 38 C.F.R. § 3.344(b) are applicable.  38 C.F.R. § 3.344(c) (2015).

At an October 2011 VA examination, the Veteran reported stiffness, swelling, heat, redness, giving way, locking, tenderness, and pain.  She denied weakness, lack of endurance, fatigability, deformity, drainage, and effusion.  She stated that she could walk for ten minutes or one quarter of a mile, with pain the entire time.  She stated that she was unable to work.  On examination, extension was 0 degrees and flexion was 60 degrees with pain at the endpoint of flexion.  Following repetitive motion testing, there was no additional functional loss or limitation of motion.  

At a February 2012 VA examination, the Veteran reported swelling, instability, painful motion, and a burning sensation.  On examination, extension was 0 degrees and flexion was 110 degrees, with pain at the endpoint of flexion.  Following repetitive motion testing, there was no additional functional loss or limitation of motion.  The results of the February 2012 VA examination showed that the Veteran's left knee flexion had improved.  

However, the record shows that it is not reasonably certain that the material improvement found in February 2012 would be maintained under the ordinary conditions of life.  Significantly, on October 17, 2012, the Veteran's extension was 20 degrees, which was a decrease from the 0 degrees it was in February 2012.  Furthermore, on January 22, 2013, she underwent a left total knee replacement, indicating that DJD of the left knee had not improved, but instead was so severe that a replacement was necessary.

Accordingly, the Board finds that the record does not show that material improvement would be maintained under the ordinary conditions of life.  Therefore, both the reduction from 20 percent to 10 percent effective September 1, 2012, and the reduction form 30 percent to 10 percent, effective January 9, 2013, were not proper and are void ab initio.  38 C.F.R. § 3.344 (2015).  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that restoration is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Left Knee DJD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased ratings under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As the Board has restored the reduction in the disability ratings, the staged rating for DJD of the left knee under Diagnostic Code 5010-5260 for the relevant appeal period was 20 percent rating until October 16, 2012, and a 30 percent rating was in effect from October 17, 2012, to January 22, 2013, when she underwent a left total knee replacement.  Beginning January 22, 2013, a 100 percent rating was assigned for left total knee replacement under Diagnostic Code 5055.  Then, a 30 percent rating was assigned under Diagnostic Code 5055, effective March 1, 2014, for residuals of a left total knee replacement.  

Prior to January 22, 2013, the Veteran's DJD was rated under Diagnostic Code 5010-5260.  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Under Diagnostic Code 5260, limitation of flexion of the leg, a 0 percent rating is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2015).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2015). 

Under Diagnostic Code 5261, limitation of extension of the leg, a 0 percent rating is warranted when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  A 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a (2015).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2015). 

When the rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other functionally limiting factors, such as more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80 (1997).  

If the Veteran is already receiving the maximum rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether the other factors cause additional functional limitation.  38 C.F.R. §§ 4.40, 4.45 (2015); Johnston v. Brown, 10 Vet. App. 80 (1997).  

The provisions of 38 C.F.R. § 4.59, which relates to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Prior to October 17, 2012, the Veteran's October 2011 VA examination showed that extension was normal and that flexion was 60 degrees with pain.  That meets the criteria for a 0 percent rating under Diagnostic Code 5260.  At the February 2012 VA examination, extension was normal and flexion was 110 degrees, which does not meet the criteria for even 0 percent disability rating under Diagnostic Code 5260.  As the Board has restored the 20 percent disability rating, to meet the criteria for a higher 30 percent rating under Diagnostic Code 5260, the Veteran's flexion would have to be limited to 15 degrees.  Nowhere in the record does the evidence show that, even with pain and other types of functional loss, that flexion more nearly approximates being limited to 15 degrees.  38 C.F.R. §§ 4.40, 4.45 (2015).  Therefore, a 30 percent rating under Diagnostic Code 5260 is not warranted prior to October 17, 2012.  

Separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261, where the criteria for a compensable rating are met under both sets of criteria.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59990 (2004).  Prior to October 17, 2012, the Veteran's extension was consistently normal at 0 degrees, which does not meet the criteria for a compensable disability rating under Diagnostic Code 5261.  Because her extension was normal, separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59988 (2004). 

Additionally, the Veteran's knee has never been ankylosed, as the record shows that she was able to move the left knee prior to October 17, 2012.  Dinsay v. Brown, 9 Vet. App. 79 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  There was no malunion or nonunion of the tibia and fibula.  Diagnostic Code 5256, which contemplates ankylosis, and diagnostic code 5262, which contemplates impairment of the tibia and fibula, provide for disability ratings higher than 20 percent.  38 C.F.R. § 4.71a (2015).  However, when a condition is specifically listed in the rating schedule, it may not be rated by analogy."  Copeland v. McDonald, 22 Vet. App. 333 (2015); Suttman v. Brown, 5. Vet. App. 127 (1993).  As the Veteran's DJD is specifically listed in Diagnostic Code 5003, applying Diagnostic Code 5256 or 5262 or by analogy to provide a higher rating is not permitted.  Furthermore, no higher rating is warranted as those disabilities are not shown.

Therefore, the Board finds that a disability rating greater than 20 percent prior to October 17, 2012 is not warranted. 

A 30 percent rating was in effect beginning October 17, 2012 and ending January 22, 2013.  The only Diagnostic Codes pertaining to the knee that have rating criteria greater than 30 percent are Diagnostic Codes 5256, 5261, and 5262.  Diagnostic Code 5262 is not for application because the Veteran does not have impairment of the tibia and fibula.  Nor is it applicable by analogy.  

An October 17, 2012 VA treatment record shows that the Veteran's left knee extension was limited to 20 degrees and flexion was limited to 110 degrees.  Separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59990 (2004).  Although the October 17, 2012 VA treatment report showed that the Veteran's limitation of extension met the criteria for a 30 percent rating under Diagnostic Code 5261, a separate rating is not warranted for limitation of flexion because limitation of flexion to 110 degrees does not meet even the criteria for a 0 percent rating under Diagnostic Code 5260.  Therefore, separate ratings for limitation of flexion and extension are not warranted because the criteria for a compensable rating are not met under both Diagnostic Codes.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59988 (2004). 

The Veteran's limitation of extension to 20 degrees meets the criteria for a 30 percent rating under Diagnostic Code 5261.  However, the record does not show that limitation of extension was more closely described as limited to 30 degrees, even when considering functional loss due to other factors.  38 C.F.R. §§ 4.40, 4.45 (2015).  Limitation of extension to 30 degrees is required for a 40 percent rating under Diagnostic Code 5261.  Therefore, a higher rating under Diagnostic Code 5261 is not warranted.  

A January 9, 2013, VA treatment report shows that the Veteran's left knee extension was normal at 0 degrees and flexion was limited to 110 degrees.  

Diagnostic Code 5256 contemplates ankylosis, which the Veteran does not have, as the record shows that she retained motion in the left knee for the period from October 17, 2012, through January 22, 2013.  Dinsay v. Brown, 9 Vet. App. 79 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Therefore Diagnostic Code 5256 is not for application.  

The Board finds that a disability rating in excess of 30 percent for DJD of the left knee is not warranted from October 17, 2012, through January 22, 2013.  

The Board has also considered whether this case should be remanded for referral to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The manifestations of the Veteran's left knee DJD are contemplated by the schedular criteria set forth in Diagnostic Code 5010, 5260, and 5261, which describe arthritis and limited motion, with consideration of functional loss due to other limiting factors.  38 C.F.R. §§ 4.40, 4.45 (2015).  The criteria practicably represent the average impairment in earning capacity resulting from the service-connected left knee DJD, such that she is adequately compensated for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Therefore, the Board has determined that remand for referral of this claim for extraschedular consideration is not in order. 

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual disabilities does not compensate all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of her service-connected disabilities beyond the ratings assigned.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased rating, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Left Knee Instability

The Veteran's left knee instability is assigned a 10 percent disability rating.  Under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2015).  Because Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, consideration of additional functional loss sustained by virtue of other limiting factors is not necessary.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

A June 2011 record from Duke University Medical Center noted that the Veteran had no significant varus/valgus instability, but had a 1+ anterior/posterior laxity in the left knee.  

In August 2011, the Veteran stated that her left knee gave out, causing her to fall.  She also stated that the left knee locked.  The Veteran is competent to report those observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to show her statements are not credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

At an October 2011 VA examination, the Veteran reported that her left knee gave way.  She denied subluxation and dislocation.  She was unable to perform stability tests due to pain.  

At a February 2012 VA examination, the Veteran reported that her left knee gave out.  On examination, the left knee was stable.  

In the July 2012 Notice of Disagreement, the Veteran stated that her knee gave out and caused her to require crutches and sometimes report to the emergency room.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for left knee instability.  There is no indication in the record that she has left knee instability that is moderate in nature.  While she has reported that she falls, her left knee was stable on examination in February 2012 and only displayed a 1+ anterior/posterior laxity in June 2011.  Therefore, the Board finds that the left knee instability is no more than slight and a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a (2015).  The Board finds the objective findings by medical examination to be the most persuasive evidence in this case because of the training and experience of the examiners and the objective testing conducted as the examinations.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question have the disabilities warranted higher schedular ratings than those already assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be remanded for referral to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The manifestations of the Veteran's left knee instability are contemplated by the schedular criteria set forth in Diagnostic Code 5257, which describes instability and subluxation.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left knee instability, such that she is adequately compensated for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this claim for extraschedular consideration is not in order. 

The Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of her service-connected disabilities.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased rating, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Restoration of a 20 percent rating for left knee DJD is granted, effective September 1, 2012.

Restoration of a 30 percent rating for left knee DJD is granted, effective January 9, 2013.  

Entitlement to a rating in excess of 20 percent for left knee DJD prior to October 17, 2012 is denied.  

Entitlement to a rating in excess of 30 percent for left knee DJD from October 17, 2012, to January 22, 2013, is denied.  

Entitlement to a rating in excess of 10 percent for left knee instability is denied.  


REMAND

The Veteran underwent a left total knee replacement on January 22, 2013.  A 100 percent rating was assigned following surgery, and a 30 percent rating was assigned under Diagnostic Code 5055, effective March 1, 2014.  Diagnostic Code 5055 pertains to knee replacements.  The Veteran has not had a VA examination since the left total knee replacement.  VA is required to provide the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of a service-connected disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The duty to conduct a contemporaneous examination is triggered when, as here, the evidence indicates that there has been a material change in disability and the available evidence is too old.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1995).  On remand, the Veteran must be scheduled for a VA examination of the left knee.  

As the matter of entitlement to a disability rating in excess of 30 percent for a left total knee replacement may have a substantial effect on the merits of a claim for TDIU, the claim for TDIU is inextricably intertwined with the increased rating claim and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for an examination of the left knee with an appropriate clinician to determine the current severity of residuals of a left total knee replacement.  The examiner must review the claims file and should note that review in the report.  The examiner must take a detailed history from the Veteran.  The examiner must determine the current severity of the Veteran's residuals of a left total knee replacement, and their impact on her daily activities and ability to work.  The examiner should state whether or not there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The examiner should provide a rationale for the opinion.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities (left and right knee disabilities).  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


